DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, drawn to an electrochemical assembly, classified in H01M8/04074
Claims 19 and 20, drawn to a process of using an electrochemical assembly, classified in H01M8/2404
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a process that uses a different temperature differential (for example, wherein a temperature of the inlet gas is 25 .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search
(C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon election of Group I or Group II – This application contains claims directed to the following patentably distinct species:
Species A – Regarding a type of electrochemical device
Solid oxide fuel cells (claims 10-12)
Solid oxide electrolyzer cell (claim 10)
Battery (Claim 10)
Hydrogen pump (Not specifically claimed, thus only generic claims would apply, see Para. [0038] of the instant disclosure)
Oxygen pump (Not specifically claimed, thus only generic claims would apply, see Para. [0038] of the instant disclosure)
Species B – Regarding a placement of the heat exchanger
Placement of heat exchanger in Figures 2-3 (chamber)
Placement of heat exchanger in Figure 4A (chamber and wall) (claim 18)
Placement of heat exchanger in Figure 4B (wall)
Placement of heat exchanger in Figure 4C (wall)
Placement of heat exchanger in Figure 4H (chamber and wall) (claim 18)
Placement of heat exchanger in Figure 5 (wall)
Placement of heat exchanger in Figure 7 (chamber)
Placement of heat exchanger in Figure 8 (chamber)
Placement of heat exchanger in Figure 9 (chamber)
Note: Claims with “chamber” species– claims 1-8 are generic. Claims with “wall” species – claims 9, 14-17 are generic. Claims with both Fig. 4A & 4H, “chamber and wall” -- claims 1-9, 14-17 and further including claim 18 are generic.
	Upon election of heat exchanger placement species in Figure 4B, 4C and 5 -- an ultimate species regarding the number/structure of the heat exchangers must be specified.
Figures 4D, 4E (singular heat exchanger)
Figure 4F (multiple heat exchangers)
Figure 4G (multiple heat exchangers)
Species C – Regarding the shape of the heat exchanger 
Figure 10
Figure 11
Figure 12
Figure 13A, 13B
Figure 13A, 13C
Figure 13A, 13D
Note: Figures 6 and 17 appear to only teach a heat exchanger outside a wall and/or chamber. Thus, any new claims added to these embodiments would be withdrawn via original presentation. If the embodiments of Figures 6 and 17 are to be used in conjunction with any of the wall and/or chamber embodiments, further clarification is required and if so, the embodiments could be considered as part of an additional ultimate species election with all of Species B and their election would be granted examination of claim 18.
The species are independent or distinct because the different subspecies are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

 (C)    A different field of search (in light of the differences within the subspecies of each species set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Interpretation
7. 	Regarding Claim 18, “…the heat exchanger at least partially embedded into the wall of the gas outlet chamber”… of claim 18 is being interpreted as a structure that provides heat exchange through a wall, and not just a mere conduit of heat exchange which appears to be the case in heat exchanger of the species in Figure 7, 8 and 9. If this interpretation is incorrect applicant is invited to provide clarification regarding the heat exchanger through election of species and/or amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729